
	
		II
		111th CONGRESS
		1st Session
		S. 1876
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on 11-Aminoundecanoic
		  acid.
	
	
		1.11-Aminoundecanoic
			 Acid
			(a)In
			 generalHeading 9902.32.49 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 11-Aminoundecanoic acid) is amended—
				(1)in the general
			 rate of duty column, by striking 2.3% and inserting
			 Free; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2012.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to goods entered, or withdrawn from warehouse for consumption, on or
			 after the date that is 15 days after the date of enactment of this Act.
			
